Exhibit 10.6

EMPLOYMENT AGREEMENT

(Amended and Restated January 1, 2009)

This EMPLOYMENT AGREEMENT (this “Agreement”), entered into as of January 1,
2003, by and between The Lubrizol Corporation, an Ohio corporation (the
“Company”), and Donald W. Bogus (the “Executive”), amended and restated as of
January 1, 2008 and further amended and restated as of January 1, 2009;

WITNESSETH:

WHEREAS, the Executive is a senior executive of the Company and has made and is
expected to continue to make major contributions to the profitability, growth
and financial strength of the Company;

WHEREAS, the Company desires to encourage Executive to remain with the Company
for a number of years.

WHEREAS, this Agreement is not intended to alter materially the compensation and
benefits which the Executive could reasonably expect to receive from the Company
that are not addressed within this Agreement; and

WHEREAS, the Executive is willing to render services to the Company on the terms
and subject to the conditions set forth in this Agreement;

NOW, THEREFORE, the Company and the Executive agree as follows:

1. If the Executive remains in the employ of the Company until January 1, 2008,
he will receive the following:

 

  A. 15,000 Lubrizol Common Shares issued in the lump sum between January 2,
2008 and March 15, 2008.

 

  B. Coverage under The Lubrizol Corporation Executive Death Benefit Plan at the
later of January 1, 2008 or age 60, provided he is still employed with the
Company at such time.

 

  C. Coverage under The Lubrizol Corporation Officers’ Supplemental Retirement
Plan (SORP) at the later of January 1, 2008 or age 60, provided he is still
employed with the Company at such time. At age 61, the amount provided will be
at least $50,000; at age 62, at least $100,000; at age 63, at least $150,000; at
age 64, at least $200,000; and at age 65, at least $250,000, with such amounts
comprised of the amount calculated under the SORP, and if lesser than the
amounts previously cited, through additional payments made by the Company to the
Executive. Any additional payments made by the Company shall be made in the same
form and time as payments made under the SORP. Notwithstanding the foregoing,
the amount provided under this Section 1.C. will be at least $100,000 as of
January 2, 2009, provided Executive signs a General Release provided by the
Company.

The Company shall withhold from any payment hereunder the amount required to pay
applicable withholding taxes.

2. Executive will not have voting or dividend rights in number of shares listed
in 1.A above, unless and until the Shares are issued.

3. Successors and Assigns to the Company



--------------------------------------------------------------------------------

  A. The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business and/or assets of the Company, by agreement in
form and substance satisfactory to the Executive, expressly to assume and agree
to perform this Agreement in the same manner and to the same extent the Company
would be required to perform if no such succession had taken place. This
Agreement will be binding upon and inure to the benefit of the Company and any
successor to the Company, including without limitation any persons acquiring
directly or indirectly all or substantially all of the business and/or assets of
the Company whether by purchase, merger, consolidation, reorganization or
otherwise (and such successor will thereafter be deemed the “Company” for the
purposes of this Agreement), but will not otherwise be assignable, transferable
or delegable by the Company.

 

  B. This Agreement inures to the benefit of and is enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and/or legatees.

 

  C. This Agreement is personal in nature and neither of the parties hereto
will, without the consent of the other, assign, transfer or delegate this
Agreement or any rights or obligations hereunder except as expressly provided in
Sections 3(A) and (B) above. Without limiting the generality of the foregoing,
the Executive’s right to receive the benefits hereunder is not assignable,
transferable or delegable, whether by pledge, creation of a security interest or
otherwise, other than by a transfer by his will or by the laws of descent and
distribution and, in the event of any attempted assignment or transfer contrary
to this Section 3(C), the Company has no liability to pay any amount so
attempted to be assigned, transferred or delegated.

 

  D. The Company and the Executive recognize that each party will have no
adequate remedy at law for breach by the other of any of the agreements
contained herein and, in the event of any such breach, the Company and the
Executive hereby agree and consent that the other shall be entitled to a decree
of specific performance, mandamus or other appropriate remedy to enforce
performance of this Agreement.

4. For all purposes of this Agreement, all communications including without
limitation notices, consents, requests or approvals, provided for herein must be
in writing and will be deemed to have been duly given when delivered or five
business days after having been mailed by United States registered or certified
mail, return receipt requested, postage prepaid, addressed to the Company (to
the attention of the Secretary of the Company) at its principal executive office
and to the Executive at his principal residence, or to such other address as any
party may have furnished to the other in writing and in accordance herewith,
except that notices of change of address shall be effective only upon receipt.

5. The validity, interpretation, construction and performance of this Agreement
is governed by the laws of the State of Ohio, without giving effect to the
principles of conflict of laws of such State.

6. If any provision of this Agreement or the application of any provision hereof
to any person or circumstances is held invalid, unenforceable or otherwise
illegal, the remainder of this Agreement and the application of such provision
to any other person or

 

2



--------------------------------------------------------------------------------

circumstances shall not be affected, and the provision so held to be invalid,
unenforceable or otherwise illegal shall be reformed to the extent (and only to
the extent) necessary to make it enforceable, valid and legal.

7. No provision of this Agreement may be modified, waived or discharged unless
such waiver, modification or discharge is agreed to in writing signed by the
Executive and the Company. No waiver by either party hereto at any time of any
breach by the other party hereto or compliance with any condition or provision
of this Agreement to be performed by such other party shall be deemed a waiver
of similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, expressed
or implied with respect to the subject matter hereof have been made by either
party which are not set forth expressly in this Agreement, other than the
Employment Agreement between Executive and the Company dated July 24, 2000, as
may be amended from time to time, which remains in full force and effect.

8. This Agreement may be executed in one or more counterparts, each of which
shall be deemed to be an original but all of which together will constitute one
and the same agreement.

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first above written.

 

EXECUTIVE      THE LUBRIZOL CORPORATION

/s/ Donald W. Bogus

     By:  

/s/ James L. Hambrick

       Chief Executive Officer

 

3